DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/090,199 filed on 09/28/2018 in which claims 1-8 have been presented for examination in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/28/2018 has been considered and placed of record. An initialed copy is attached herewith.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of, “and the positive electrode of the lithium battery El is connected to one end of the resistor R1, and the positive electrode of the lithium battery El is connected to the first input, the first input is connected to the first output, the other end of the resistor R1 and one end of the capacitor C1 are20 connected to a power supply end of the lithium battery protection chip U1, the negative electrode of the lithium battery E1, the second input, the other end of the capacitor C1, a negative electrode of the diode D1 and a gate of the MOS transistor Q1 are all connected to a grounding end of the lithium battery protection chip U1, a discharging control end of the lithium battery protection chip U1 is connected to the25 gate of the MOS transistor Q1, a charging control end of the lithium battery protection chip U1 is connected to a gate of the MOS transistor Q2, the negative electrode of the diode D1, a drain of the MOS transistor Q1, and a drain of the MOS transistor Q2 are all connected to a negative electrode of the diode D2, a drain of the MOS transistor Q2 and a positive electrode of the diode are both connected to one30 end of the resistor R2, and the one end of the resistor R2 is connected to the second12 Attorney Docket No. JILY-00012 output and the other end of the resistor R2 is connected to a charging detection end of the lithium battery protection chip U1”, as recited in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Similarly, the limitations of, “…a battery housing and a battery cover, wherein a first accommodation groove for placement of the lead acid battery and a second accommodation groove for placement of the lithium battery are provided in the battery housing” as recited in claim 8 must also be shown or the or the feature(s) canceled from the claim.
By inspection of annotated Fig. 2 below, the aforementioned limitations are not supported as recited. Furthermore, applicant is required to identify the first and second inputs and the first and second outputs in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites, inter alia, “…a drain of the MOS transistor Q2 and a positive electrode of the diode are both connected to one30 end of the resistor R2”.  The underlined limitations are indefinite as it is not clear as to which diode the limitations of, “a positive electrode of the diode” is referring to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, inter alia, “…a drain of the MOS transistor Q2 and a positive electrode of the diode are both connected to one30 end of the resistor R2”.  The underlined limitations are indefinite as it is not clear as to which diode the limitations of, “a positive electrode of the diode” is referring to.
Claim 3 is further rejected to due terminology inconsistent with accepted meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “negative electrode of a diode D1” in claim 3 is used by the claim to mean “the anode(positive electrode) of diode D1,” while the accepted meaning is “negative electrode(cathode) of diode D1.” The term is indefinite because the specification does not clearly redefine the term. Additionally,
Additionally it is not clear how the limitations of, the limitations of, “and the positive electrode of the lithium battery El is connected to one end of the resistor R1, and the positive electrode of the lithium battery El is connected to the first input, the first input is connected to the first output, the other end of the resistor R1 and one end of the capacitor C1 are20 connected to a power supply end of the lithium battery protection chip U1, the negative electrode of the lithium battery E1, the second input, the other end of the capacitor C1, a negative electrode of the diode D1 and a gate of the MOS transistor Q1 are all connected to a grounding end of the lithium battery protection chip U1, a discharging control end of the lithium battery protection chip U1 is connected to the25 gate of the MOS transistor Q1, a charging control end of the lithium battery protection chip U1 is connected to a gate of the MOS transistor Q2, the negative electrode of the diode D1, a drain of the MOS transistor Q1, and a drain of the MOS transistor Q2 are all connected to a negative electrode of the diode D2, a drain of the MOS transistor Q2 and a positive electrode of the diode are both connected to one30 end of the resistor R2, and the one end of the resistor R2 is connected to the second12 Attorney Docket No. JILY-00012 output and the other end of the resistor R2 is connected to a charging detection end of the lithium battery protection chip U1”  are achieved or performed. Furthermore, It is unclear how the limitations of, “…the negative electrode of the lithium battery E1, the second input, the other end of the capacitor C1, a negative electrode of the diode D1 and a gate of the MOS transistor Q1 are all connected to a grounding end of the lithium battery protection chip U1” are performed or supported.
A customary meaning of circuit elements as shown in annotated Fig. 2 below:

    PNG
    media_image1.png
    583
    972
    media_image1.png
    Greyscale

Claim 4 depend directly from claim 3 and therefore is rejected for the same reasons since it inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., (Ishii) USPAT 10,741,896 in view of NPL1 (“https://arduino.ua/docs/DW01plus.pdf”).
Regarding claim 1: Ishii discloses and shows in Fig. 2: A combined starting power supply, comprising a lead acid battery(10), a lithium battery(20) and a lithium battery protection circuit(70)(see col. 11, lines 22-45 and col. 15, lines 42-54) 
Ishii does not discloses the limitations of: 
wherein the lithium battery protection circuit comprises a first input, a second input, a first output and a second 5 output; a negative electrode of the lithium battery is connected to the first input, and a positive electrode of the lithium battery is connected to the second input; and a negative electrode of the lead acid battery is connected to the first output, and a positive electrode of the lead acid battery is connected to the second output.
NPL1 discloses factual evidence of a typical lithium battery protection circuit, wherein the lithium battery protection circuit comprises a first input(at VCC), a second input(at CS), a first output(at OD) and a second 5 output(at OC); a negative electrode of the lithium battery is connected to the first input(see annotated typical Application Circuit Figure below), and a positive electrode of the lithium battery is connected to the second input(see annotated typical Application Circuit Figure below); and a negative electrode of the lead acid battery(BATT-) is connected to the first output, and a positive electrode(BATT+) of the lead acid battery is connected to the second output.
NPL1 Typical Application circuit is evidence that ordinary workers in the art would have been motivated to modify and configure the lithium battery protection of Ishii, wherein the lithium battery protection circuit comprises a first input, a second input, a first output and a second 5 output; a negative electrode of the lithium battery is connected to the first input, and a positive electrode of the lithium battery is connected to the second input; and a negative electrode of the lead acid battery is connected to the first output, and a positive electrode of the lead acid battery is connected to the second output, as recited, so as to provide protection to the lithium battery since it was known in the art that DW01+ contains a circuit that will protect it from static discharge.
Accordingly claim 1 would have been obvious.
Regarding claim 2, modified Ishii discloses, wherein the lithium battery adopts a lithium iron phosphate battery(note-Examples of the electrolyte to be dissolved in an organic solvent include lithium salts such as lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6); see col. 10, lines 11-19). 
Regarding claim 5, Ishii in view of NPL1 discloses all the claimed invention as set forth and discussed above in claim 1. Ishii further discloses, wherein the rated capacity of the lead acid battery(10) is 6 to 10 times that of the lithium battery(20)(see col. 11, lines 46-55).
Regarding claim 6, Ishii in view of NPL1 discloses all the claimed invention as set forth and discussed above in claim 5. Ishii further discloses, wherein the rated capacity of the lead acid(10) battery is 6.67 times that of the lithium battery(20)( see col. 11, lines 46-55).
Regarding claim 7, Ishii in view of NPL1 discloses all the claimed invention as set forth and discussed above in claim 1. Ishii further discloses, wherein the lead acid battery(10) adopts a 12 V, 30 Ah lead acid battery(col. 11, lines 33-37).

    PNG
    media_image2.png
    658
    1198
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    505
    media_image3.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., (Ishii) USPAT 10,741,896 in view of NPL1 (“https://arduino.ua/docs/DW01plus.pdf”) and in further view of Okada et al., (Okada) USPAT 8,574,747.
Regarding claim 8, Ishii in view of NPL1 further comprising a battery housing(21)(Fig. 3) and a battery cover(21b)(col. 11, lines 49-55).
However, Ishii in view of NPL1 does not teach the limitations of, “wherein a first accommodation groove for placement of the lead acid battery and a second accommodation groove for placement of the lithium battery are provided in the battery housing”.
Okada discloses factual evidence of a battery housing having two compartments for holding batteries block (2)(See Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ishii as modified by NPL1 by having the battery housing including a first accommodation groove for placement of the lead acid battery and a second accommodation groove for placement of the lithium battery. The (col. 6, lines 54-60).
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 20, 2021